OPINION OF THE COURT
David B. Saxe, J.
Motion for reargument is granted on the ground that the court overlooked a controlling principle of law. Upon reconsideration of the facts submitted in light of the principle that "On a motion for summary judgment * * * self-serving statements of an interested party which refer to matters exclusively within that party’s knowledge create an issue of credibility which should not be decided by the court but should be left for the trier of facts” (Sacher v Long Is. Jewish-Hillside Med. Center, 142 AD2d 567, 568 [2d Dept 1988]), it is clear that it was error to grant summary judgment dismissing the complaint as against Halsey Drug Co. Accordingly, the decision of October 28, 1988, and the order entered thereon are vacated, and substituted therefor is a decision denying summary judgment.